DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This communication is a non-final, first office action on the merits on patent application 16/800002, attorney docket TI-90124. Application is assigned an effective filing date of 2/28/19 or 10/16/19 based on claimed priority from provisional applications 62811957 and 62915752, and applicant is Texas instruments.
Applicant's election with traverse of invention group I, claims 1-12, 27-30 in the reply filed on8/3/2021 is acknowledged.  The traversal is on the grounds that the restriction is improper because the examiner has not met his burden that the inventions are distinct.  Applicant argues that there is no order implied in the method, so the suggested distinct method that orders the formation of elements differently is comprehended in the claim 13.   Examiner disagrees. Claim 13 forms segments, then requires the headers to be formed over the segments, so the segments must exist before the method can be performed.  Likewise, the silicide is formed over the headers and the dielectric is formed to be in contact with existing elements.  So I method forming the elements in the opposite order is distinct. The restriction between claims 1-12 and the method of 13 is deemed proper and is therefore made FINAL. Claims 13-23 have been withdrawn from consideration. Claims 24 has been amended to be a resistor, so the restriction is withdrawn. 
 Claims 1-12 and new claims 24-30 are pending and are considered below. Examiner will use numbers in parentheses to indicate numbered elements in prior art 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter, which the inventor or a joint inventor regards as the invention.


Claims 24-26 are rejected under 35 U.S.C. 112(b)  as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claim 24 recites first and second ends connected between the first and second terminals.  This in indefinite because it is not clear whether the ends are connected to the terminals or connected to each other in the region between the terminals. 
Claims 25 and 26 depend from claim 24 and carry the same defect.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –



(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 15, 7, 9, 10-12 and 24 are rejected under 35 U.S.C. 102(a)(1)/102(a)(2) as being anticipated by Sagawa et al. (U.S. 6,083,785).

As for claim 1,
Segawa teaches in figures 1g and 3c, an integrated circuit, comprising:
A plurality of segments (4a2) of a polysilicon resistor ([co8 ln60]), including first, second and third segments, the second segment between and running about parallel to the first and third segments (linear portions [co10 ln12]) ;
a first header (4a3 top left) that connects the first and second segments, and a second header (4a3 middle right) that connects the second and third segments ([co11 ln 14]);
a first metal silicide layer (11c) over the first header and extending over the first and second segments toward the second header (the silicide forms a u shape with the arms extending to the right of the page);
a second metal silicide (11c over the left center header) layer over the second header and extending over the second and third segments toward the first header (the silicide forms a u shape with the arms extending to the left of the page); and


As for claim 5,
Sagawa teaches the integrated circuit of Claim 1, and Sagawa teaches that the first metal silicide layer extends over the first segment from the first header to the dielectric layer (figure 1G).

As for claim 7,
Sagawa teaches the integrated circuit of Claim 1, and Sagawa teaches the dielectric layer (12) comprises a first dielectric material, and is located between and in contact with the first segment and a second different dielectric material (5b, oxide, between the resistor and upper electrode, different in thickness at least).

As for claim 9,
Sagawa teaches the integrated circuit of Claim 1, and Sagawa teaches that the dielectric layer is continuous between the first header and the second header.

As for claim 10
Sagawa teaches the integrated circuit of Claim 1, further comprising a transistor (left side of figure 1) formed in or over the substrate (p-well 1) , wherein the first 

As for claim 11,
Sagawa teaches the integrated circuit of Claim 10, wherein the transistor includes a gate electrode (8) but does not teach that the gate electrode and the plurality of segments being formed from a same polysilicon layer.  However, the method of formation does not limit the device.  Both are polysilicon. ([co9 ln 24]).

As for claim 12,
Sagawa teaches the integrated circuit of Claim 1, and teaches that the dielectric layer is located directly on sidewalls of the plurality of segments (ILD 12 surrounds each segment).

As for claim 24,
Sagawa teach an integrated circuit, comprising:
a resistor (4a) including first and second polysilicon terminals (4a1) over a semiconductor substrate (2) and a polysilicon line (4a2) having first and second ends and connected between the first and second terminals;
a dielectric layer (5b) located over and in contact with the polysilicon line, the dielectric layer extending uninterrupted along a long axis of the polysilicon line from a first location on the line to a second location on the line;
.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103, which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 2-4 and 26-30 are rejected under 35 U.S.C. 103 as being unpatentable over Sagawa in view of Ling et al. (U.S. 5,821,765).

As for claim 2,
Sagawa teaches integrated circuit of Claim 1 further comprising a first polysilicon terminal (4a1) connected to the first segment, but does not teach a fourth segment connected at one end to the first polysilicon terminal and unconnected at an opposite end. 

It would have been obvious to one skilled in the art at the effective filing date of this application to add a fourth segment to the device of Sagawa to provide a testing fixture. One skilled in the art would have combined these elements with a reasonable expectation of success.

As for claim 3,
Sagawa in view of Ling makes obvious the integrated circuit of Claim 2, further comprising a second polysilicon terminal (13c) connected to the second segment, but does not teach a fifth segment connected at one end to the second polysilicon terminal and unconnected at an opposite end.
However, Ling teaches in figure 1A a segment at the bottom of the figure that is connected to the terminal (at the left side) and unconnected at the right side.
It would have been obvious to one skilled in the art at the effective filing date of this application to add a fourth segment to the device of Sagawa to provide a testing fixture. One skilled in the art would have combined these elements with a reasonable expectation of success.

As for claim 4,
Sagawa in view of Ling makes obvious the integrated circuit of Claim 2, and in the combination, the dielectric layer is located over and in contact with the fourth segment. (the ILD covers all of the components separating them from the metal layers).

As for claim 25,
Sagawa teaches the integrated circuit of Claim 24, wherein the polysilicon line is a first polysilicon line (upper segment in figure 9) but does not teach a polysilicon line further comprising a second polysilicon line having first and second ends, the first end of the second polysilicon line being directly connected to the first terminal, and the second end being unconnected.
However, Ling teaches a second polysilicon line bottom segment having first and second ends, the first end of the second polysilicon line being directly connected to the first terminal (at 26), and the second end being unconnected (open at 22).
It would have been obvious to one skilled in the art at the effective filing date of this application to add a fourth segment to the device of Sagawa to provide a testing fixture. One skilled in the art would have combined these elements with a reasonable expectation of success.

As for claim 26,
Sagawa in view of Ling makes obvious the integrated circuit of Claim 25, and in the combination, Sagawa teaches that the dielectric layer is located over and in contact with the second polysilicon line (because the dielectric separates the polysilicon layer from the upper electrode, which is continuous up the page, it would be obvious to cover the additional line of Ling.

As for claim 27,

a plurality of segments (4a2) of a polysilicon resistor ([co8 ln60]), including first and second segments separated by a spacing distance;
a header (4a3) connected to at least the first segment;
a first terminal (4a1, top of page) connected to the first segment and a second terminal connected to the second segment (4a3 bottom of page); 
but does not teach a dummy segment connected to the first terminal, the dummy segment spaced from the first segment by the spacing distance.
However, Ling teaches a dummy segment connected to the first terminal through the poly lines, the dummy segment spaced from the first segment by the spacing distance. (at the bottom of figure 1).
It would have been obvious to one skilled in the art at the effective filing date of this application to add a fourth segment to the device of Sagawa to provide a testing fixture. One skilled in the art would have combined these elements with a reasonable expectation of success.

As for claim 28,
Sagawa in view of Ling makes obvious the integrated circuit of Claim 27, and in the combination, Sagawa teaches that the plurality of segments and the header provide a serpentine current path (shown in figure 9).

As for claim 29,


a dielectric layer (12) located over and in contact with the first and second segments and the dummy segment, the dielectric layer extending uninterrupted along a long axis of the first and second segments and a long axis of the dummy segment (along the sidewalls);
first and second metal silicide layers (u-shaped portions 11c at 4a3) located over and in contact with the first segment, the first metal silicide layer extending uninterrupted from a first end of the first segment to the dielectric layer, and the second metal silicide layer extending uninterrupted from a second opposite end of the first segment to the dielectric layer. (shown in figure 9).

As for claim 30,
Sagawa in view of Ling makes obvious the integrated circuit of Claim 27, further comprising:
a first metal silicide layer over the header and extending over the first and second segments (u-shaped portions 11c at 4a3);
a second metal silicide layer over the terminal and extending over the first segment and the dummy segment (u-shaped portions 11c at 4a3, silicide shown as 28 in Ling);
a third metal silicide layer over the dummy segment at an end opposite the first terminal and extending over the dummy segment toward the first terminal (it would be 
a continuous dielectric layer (12) located over and in contact with the first segment between the header and the first terminal and located over and in contact with the dummy segment between the second metal silicide layer and the third metal silicide layer. (ILD fills the space between the lines and would be in contact with all the segments.)

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Sagawa in view of Rippey (U.S. 5,151,611).

As for claim 6,
Sagawa teaches the integrated circuit of Claim 1, but Sagawa does not teach a fuse network that conductively connects one of the plurality of segments to another of the plurality of segments via a fusible link.
However, Rippey teaches connecting resistors in parallel and series with fusible link in figure 8.
It would have been obvious to one skilled in the art at the effective filing date of this application to add the fusible links to the device of Sagawa to allow the circuit to be programmed for custom resistances. One skilled in the art would have combined these elements with a reasonable expectation of success.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Sagawa.

As for claim 8,
Sagawa teaches the integrated circuit of Claim 7, but does not teach that the first dielectric material comprises SiNx and the second dielectric material comprises SiOx.
However, using the SiNx as a dielectric material is known in the art.
 It would have been obvious to one having ordinary skill in the art at the time the invention was made to replace an oxide layer with a nitride layer so that the nitride could be used as an etch stop for the ILD.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
See Nanba U.S. 2011/0309466.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN A BODNAR whose telephone number is (571)272-4660.  The examiner can normally be reached on M-Th and every other Friday 7:30-5:30 Central time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Loke can be reached on 571-272-1657.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/JOHN A BODNAR/Examiner, Art Unit 2893